Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art, alone or in combination, does not teach or suggest a hole transport layer disposed between the semiconductor absorber layer and the back electrode, and copper disposed on the semiconductor absorber layer and between the semiconductor absorber layer and the hole transport layer, in conjunction with the other limitations recited in claim 1.  Dependent claims 7 and 29 are allowed due to their dependence on claim 1.  With regard to claim 8, while Irwin does disclose the precursor film is submerged or rinsed with a solvent and an organic halide in paragraph [0113], Irwin does not disclose treating the CdTe surface with an organic halide in a manner which would necessarily result in the formation of a Te-rich surface.  The prior art does not disclose, alone or in combination, the CdTe layer has a Te-rich surface, in conjunction with the other limitations recited in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMIR AYAD/Primary Examiner, Art Unit 1726